Citation Nr: 1036203	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service connected disorders prior to 
October 25, 2006.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Providence, Rhode Island, Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.  At that time, 
the only issue before the Board was a claim of entitlement to an 
increased rating for a lumbosacral strain.  In May 2007, the 
Board remanded that claim for additional development and 
adjudicative action.  Thereafter, the Veteran perfected appeals 
in connection with claims of entitlement to an initial evaluation 
in excess of 70 percent for posttraumatic stress disorder; 
entitlement to an effective date earlier than October 25, 2006, 
for the award of a total disability evaluation based on 
individual unemployability due to service connected disorders; 
and entitlement to an effective date earlier than October 25, 
2006, for an award of Dependents' Educational Assistance 
benefits.

In a May 2009 decision, the Board: (1) denied an evaluation in 
excess of 40 percent for a lumbosacral strain; (2) granted a 
100 percent schedular evaluation for posttraumatic stress 
disorder, effective October 25, 2006; (3) denied an effective 
date earlier than October 25, 2006, for an award of entitlement 
to a total disability evaluation based on individual 
unemployability due to service connected disorders; and (4) 
denied an effective date earlier than October 25, 2006, for the 
award of Dependents' Educational Assistance benefits.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2010, the 
Veteran and the Secretary of VA (parties) filed a joint motion to 
vacate that part of the Board's May 2009 decision that denied 
entitlement to an effective date earlier than October 25, 2006, 
for the award of a total disability evaluation based on 
individual unemployability due to service connected disorders.  
The parties agreed that the Board's grant of 100 percent for 
posttraumatic stress disorder was not at issue, nor were the 
issues involving a claim of entitlement to an increased rating 
for a lumbosacral strain, and entitlement to an earlier effective 
date for the award of Dependents' Educational Assistance 
benefits.  See Joint Motion for Partial Remand on page 1.  In May 
2010, the Court granted the motion.  Thus, the only issue 
remaining involves entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders prior to October 25, 2006.  

The Board has recharacterized the issue as one of entitlement to 
a total disability evaluation based on individual unemployability 
due to service connected disorders versus entitlement to an 
earlier effective date for such benefit.  In May 2009, the 
Veteran had been awarded a total rating for compensation based 
upon individual unemployability as of October 25, 2006.  The 
Board granted a 100 percent schedular evaluation for 
posttraumatic stress disorder as of October 25, 2006, which made 
the Veteran's award of a total rating for compensation based upon 
individual unemployability moot as of that date.  See Green v. 
West, 11 Vet. App. 472 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) (a claim for a total rating for 
compensation based upon individual unemployability presupposes 
that the rating for the condition is less than 100 percent); VA 
O.G.C. Prec. Op. No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim for 
a total rating for compensation based upon individual 
unemployability may not be considered when a schedular 100-
percent rating is already in effect). 

Thus, as of October 25, 2006, the effective date of the original 
award of a total rating for compensation based upon individual 
unemployability, the Veteran was no longer in receipt of that 
benefit.  When a claim is labeled as an earlier-effective-date 
issue, it usually means that the Veteran is seeking an earlier 
effective date for the award of that particular benefit.  In 
other words, the Veteran is in receipt of a particular benefit 
and is seeking an earlier effective date for such benefit.  
Because a 100 percent schedular evaluation for posttraumatic 
stress disorder was granted as of October 25, 2006, the Veteran 
was no longer entitled to the total rating for compensation based 
upon individual unemployability as of October 25, 2006.  Stated 
differently, at this point in time, the Veteran is not in receipt 
of a total rating for compensation based upon individual 
unemployability at anytime during the appeal period.  Thus, the 
Board has labeled the issue as one of entitlement to a total 
rating for compensation based upon individual unemployability 
prior to October 25, 2006.  Such characterization has no impact 
on the outcome of the claim.

In accordance with the May 2010 Joint Motion, the appeal is 
REMANDED to the Department of Veterans Affairs Regional Office.  
VA will notify the appellant if further action is required.


REMAND

In a November 2004 VA examination report, a nurse practitioner 
concluded, "The [V]eteran would be precluded from physical 
employment, but not sedentary employment."  In an April 2005 VA 
examination report, the nurse practitioner concluded that the 
Veteran's chronic back stain "would preclude him from physical 
employment; however, this should not preclude him from sedentary 
employment." 

In the Joint Motion, the parties determined that November 2004 
and April 2005 opinions were inadequate because neither nurse 
practitioner provided a rationale as to the basis of her opinion.  
See Joint Motion on page 3.  The Board has checked the VA 
computer system, and both nurse practitioners still work for VA.  
The one who conducted the November 2004 examination (JO) is 
employed at the VA Medical Center in Providence, Rhode Island; 
and the one who conducted the April 2005 examination (NB) is 
employed at the VA Medical Center in Boston, Massachusetts.  The 
Board will request that the Veteran's claims files be sent to 
both nurse practitioners so that they may review them and provide 
an addendum that includes a rationale for their respective 
opinions.  The Veteran need not be reexamined.  Indeed, 
reexamination in 2010 would not aid in determining whether the 
appellant was entitled to a total disability evaluation based on 
individual unemployability due to service connected disorders 
prior to October 25, 2006.  

In its May 2009 decision, the  Board determined that any symptoms 
associated with the Veteran's lower extremities were not 
attributable to the service-connected lumbosacral strain.  See 
May 2009 Board decision on page 11.  There, the Board stated, 
"[W]hatever discomfort [the Veteran] feels in his lower 
extremities is not clinically shown to be due to the service-
connected lumbosacral strain."  Id.  The Board stated, "Because 
... the preponderance of the evidence is against [] finding that 
the Veteran has any service[-]connected lumbar radiculopathy, it 
concludes there is no basis to consider a separate evaluation for 
peripheral neuropathy in the lower extremities."  Id. on page 
12.  The Board denied an evaluation in excess of 40 percent for 
lumbosacral strain in its May 2009 decision.  

The Board's denial of an increased rating for the lumbosacral 
strain was not appealed to the Court, and the parties agreed 
that the claim for increase for the lumbosacral strain was not 
part of the joint motion.  See Joint Motion for Partial Remand on 
page 1.  Thus, the Board's May 2009 decision as to this issue is 
final and binding.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

Accordingly, the RO must inform the two nurse practitioners that 
they are not to consider any lower extremity disability to be 
service related when considering whether his service-connected 
lumbosacral strain alone, or with the well-healed scar of the 
lip, precluded the Veteran from obtaining or maintaining 
substantial gainful employment prior to October 25, 2006.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009); VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

The central inquiry in this case is "[w]hether the Veteran's 
service-connected disabilities alone [were] of sufficient 
severity to produce unemployability" prior to October 25, 2006.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service-connected condition 
and advancing age, which would justify a total disability 
evaluation based on individual unemployability due to service 
connected disorders due solely to the service connected disorders 
prior to October 25, 2006.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

During the period prior to October 25, 2006, the Veteran was 
service connected only for a lumbosacral strain at 40 percent 
disabling and a well-healed scar of the lip, which was 
noncompensable.  Prior to October 25, 2006, he was not service 
connected for a psychiatric disorder or any other disability.  
The remaining question is whether the Veteran's service-connected 
disabilities, alone, prevented him from securing or maintaining a 
substantially gainful occupation consistent with his education 
and employment background prior to October 25, 2006.  38 C.F.R. § 
4.16(a).

Accordingly, in compliance with the Joint Motion, the case is 
REMANDED for the following action:

1.  The RO is to refer the Veteran's claims 
files to the nurse practitioners who 
conducted the November 2004 (JO) and April 
2005 (NB) examinations for their respective 
reviews.  The nurse practitioners must be 
informed of the following:

*	The Veteran is claiming he was precluded 
from obtaining and maintaining substantial 
gainful employment due to his service-
connected lumbosacral strain prior to 
October 25, 2006.  

*	Prior to October 25, 2006, the Veteran was 
service connected for lumbosacral strain 
at 40 percent disabling and a well-healed 
scar of the lip, which was noncompensable.  
He was not service connected for a 
psychiatric disorder or any other 
disability.  

*	In considering the Veteran's service-
connected lumbosacral strain and how it 
affected his ability to obtain and sustain 
gainful employment prior to October 25, 
2006, do not take into account any lower 
extremity radiculopathy or other symptoms 
(such as a compound fracture in the right 
lower extremity and leg length 
discrepancy) as being part of the service-
connected disability.  

*	The Veteran has received a GED and has 
three years of college with an Associate's 
Degree in solar engineering.

*	At the time the Veteran stopped working, 
he had owned and operated his own business 
from 1987.  

*	In the Veteran's application for Social 
Security Administration benefits, when 
asked why he had stopped working as of 
September 2000, he wrote, "Severe pain, 
making it difficult and sometimes almost 
impossible to stand on my feet, also 
problems with my hands."  See Disability 
Report Adult on page 3 in Volume III of 
claims file tabbed in white on the left 
side.  The Veteran is not service 
connected for a disability involving the 
upper extremities.  The Veteran signed 
this document in March 2001.  The 
appellant also stated that the illnesses, 
injuries, or conditions which limited his 
ability to work were a back disorder, high 
cholesterol, high blood pressure, and 
multiple sclerosis.  Id.  The Veteran 
prior to October 25, 2006 was not service 
connected for high cholesterol, 
hypertension, or multiple sclerosis.

*	In the Veteran's claim for entitlement to 
a total rating for compensation based upon 
individual unemployability, he stated his 
back prevented him from securing or 
following any substantially gainful 
occupation.  See VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based Upon Unemployability, 
dated July 2001in Volume II of the claims 
file tabbed in orange on the left side.

*	The Veteran's occupational experience is 
described in detail in the July 2010 
Employability Evaluation by ERH.  See 
document in volume VI of the claims file 
tabbed in green on the left side.

Each nurse practitioner is to review the 
claims files.  Each nurse practitioner is to 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
prior to October 25, 2006, that the Veteran's 
service-connected lumbosacral strain and 
well-healed scar on the lip alone prevented 
him from obtaining and/or maintaining 
substantial gainful employment for which his 
education and occupational experience would 
otherwise qualify him.

A complete rationale for any opinion offered 
must be provided.  

If either or both of the examiners are unable 
to provide an opinion, that fact must be 
stated and detailed reasons and bases 
explaining why must be provided.  The 
examiners must append a copy of their 
curriculum vitae to the examination reports. 

2.  The RO should review the medical opinions 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

3.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

